Citation Nr: 0214656	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  98-17 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
arthritis of the back.

2.  Entitlement to an increased (compensable) evaluation for 
neuritis of the thoracic region.

(The issue of entitlement to service connection for arthritis 
of the back will be the subject of a later decision.)


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at 
law



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945.  

This appeal arose out of decisions of the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(the RO).

In an April 2000 decision, the Board of Veterans' Appeals 
(the Board) denied the issue of entitlement to a compensable 
disability evaluation for neuritis of the left thoracic 
region.  The Board remanded to the RO a second issue, whether 
new and material evidence sufficient to reopen a claim of 
entitlement to service connection for degenerative arthritis 
of the back had been submitted. 

The veteran appealed the Board's April 2000 denial of a 
compensable evaluation for service-connected neuritis of the 
thoracic spine to the United States Court of Appeals for 
Veterans Claims (the Court).  An Appellee's Motion For 
Partial Remand And To Stay Proceedings submitted to the Court 
by counsel for the Secretary of Veterans Affairs in January 
2001 requested that the Court remand the case to the Board, 
in light of the then-recent enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA).  A Response To Appellee's 
Motion For Partial Remand And To Stay Proceedings was filed 
on behalf of the veteran by his counsel later in January 
2001.  A Court Order dated in March 2001 granted the 
Secretary's motion, vacated the Board decision in so far as 
it denied an increased evaluation for service-connected 
neuritis of the left thoracic region, and remanded the issue 
to the Board.  

In August 2001, the Board remanded the issue of entitlement 
to a compensable evaluation for service-connected neuritis of 
the left thoracic region to the RO for additional 
development.  The two issues on appeal were again denied by 
the RO in May 2002, and the case is again before the Board 
for adjudication.

The veteran's attorney was sent a letter by the Board dated 
April 2001 in which he was asked whether he intended to 
represent the veteran before VA.  The attorney was further 
informed that if he intended to represent the veteran before 
VA, he was advised that he could submit additional argument 
and evidence in support of the appeal within 90 days of the 
date of the letter.  The veteran's attorney responded in May 
2001 that he would be representing the veteran before VA; 
additional argument was subsequently received from the 
attorney.  

Additional development

For reasons expressed by the Board below, the veteran's claim 
of entitlement to service connection for arthritis of the 
back is being reopened.  The Board is undertaking additional 
development as to that issue pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) [to be codified at 
38 C.F.R. § 19.9(a)(2)].  When such development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3.105 (Jan. 
23, 2002) [to be codified at 38 C.F.R. § 20.903.]  After 
giving such notice and reviewing the veteran's response, the 
Board will prepare a decision addressing the issue of 
entitlement to service connection for arthritis of the back 
on a de novo basis.




FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for degenerative arthritis was originally denied by the Board 
in October 1981; the RO denied entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine in a rating decision dated in August 1993.  The veteran 
did not appeal that decision.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for arthritis of the back 
has been received since the August 1993 rating action.

3.  The medical evidence of record does not show current 
neuritis of the thoracic region.


CONCLUSIONS OF LAW

1.  The unappealed August 1993 rating decision which denied 
the veteran's claim of entitlement to service connection for 
degenerative disease of the low back is final.  The veteran 
has submitted new and material evidence to reopen his claim 
of entitlement to service connection for arthritis of the 
back.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103(a) (2001).

2.  The criteria for a compensable evaluation for service-
connected neuritis of the thoracic region have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8619 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As has been described in the Introduction above, one of the 
issues in this case is currently before the Board pursuant to 
the Court's March 2001 Order, which vacated the Board's April 
2000 denial of an increased evaluation for service-connected 
neuritis of the thoracic region and remanded the issue so 
that the Board could review the claim in light of the VCAA.  
The Board in turn remanded the issue to the RO for compliance 
with the VCAA.  The veteran was given the opportunity to 
submit additional evidence and argument in support of his 
claim.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.   

The Board observes that the February 15, 2001 order of the 
Court did not address any specific shortcomings in VA's 
development of the thoracic spine issue aside from those 
imposed by the subsequent enactment of the VCAA.  Nor did the 
Court identify any other errors on the part of the RO or the 
Board.  Various contentions of the veteran through counsel 
concerning such alleged errors were dispensed with by the 
Court with the statement that "[n]one of the putative errors 
he asserts would result in a remedy other than a remand."     

In the absence of specific guidance from the Court, the Board 
has reviewed the record, including the veteran's contentions.  
According to the January 2001 motion to the Court on behalf 
of the veteran, as well as a January 2001 Appellant's Brief 
and argument submitted directly to the Board under cover 
letter dated May 21, 2001, essentially six arguments were 
provided addressing perceived errors made by VA and the Board 
in the prior adjudication of this case.  These six arguments 
are the crux of the veteran's appeal.  It was contended that: 
(1) the veteran's claim for secondary service connection for 
arthritis is "inextricably intertwined" with the claim for 
an increased evaluation for service-connected neuritis of the 
thoracic spine; (2) both the RO and the Board failed to 
address the veteran's clearly raised claim for arthritis 
secondary to service-connected neuritis of the thoracic 
spine; (3) the hearing officer failed at the October 1998 
hearing to meet the requirements under 38 C.F.R. 
§ 3.103(c)(2) to explain the issues fully and to suggest the 
submission of overlooked evidence that would be of advantage 
to the veteran's position; (4) a March 1998 VA neurological 
examination was inadequate because it failed to take 
important factual material from the claims file into account; 
(5) the RO and Board adjudications relied on a spinal 
examination which does not appear in the record, in violation 
of 38 C.F.R. § 4.2; and (6) VA failed to advise the veteran 
of matters necessary to complete his claim, in violation of 
38 U.S.C.A. § 5103.  

With respect to the veteran's contention (1), that these two 
claims are inextricably intertwined and must be adjudicated 
together, to some extent this has been rendered moot by the 
Board's present decision, which addresses both issues.  
However, the Board wishes to make it clear that the two 
issues are not inextricably intertwined.  The veteran's 
counsel, although citing Harris v. Derwinski, 1 Vet. App. 
180, 182-3, has not explained how resolution of one issue 
could have "a significant impact" on the other.  Id.  
Specifically, the attorney has not explained how the outcome 
of the issue of entitlement to an increased rating for the 
thoracic spine disability would be significantly impacted by 
a grant or denial of the claim of entitlement to service 
connection for the low back disability, and the Board can 
discern no such impact.  Similarly, the veteran through 
counsel has not explained how the issue of service connection 
for a low back disability would be significantly impacted by 
the level of disability assigned to the service-connected 
thoracic spine disability, and the Board can identify no such 
impact.  Accordingly, the Board finds that the "inextricably 
intertwined" argument has not been supported by cogent 
argument and is without merit.        

The Board will address the remaining contentions made on 
behalf of the veteran where appropriate below. 

In the interest of clarity, the Board will initially discuss 
whether the issues on appeal have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal.  The Board notes that although all of the evidence 
in the claims files may not be specifically cited in the 
Board's decision, the Board has reviewed and considered all 
of the evidence in the veteran's VA claims folder in reaching 
its conclusions.  

The VCAA

As discussed above, the thoracic spine issue was remanded by 
the Court in February 2001 due to the then-recent enactment 
of the VCAA.  The Board remanded the issue to the RO in 
August 2001 chiefly to ensure that the provisions of the VCAA 
were complied with.

With respect to the thoracic spine issue, it is abundantly 
clear that the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

With respect to the issue of entitlement to service 
connection for degenerative arthritis of the back the VCAA 
appears to have left intact the requirement that a claimant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).   Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  However, the regulations governing 
reopening of previously and finally denied claims were 
revised effective the date of publication on August 29, 2001.  
These regulations redefine new and material evidence and the 
duty to assist in applications to reopen previously and 
finally denied claims.  As the instant claim to reopen was 
filed prior to August 29, 2001, the revised regulations 
specific to such claims are inapplicable to the instant 
appeal.  

Thus, it appears that the VCAA does not fully apply to 
claims, such as the arthritis claim, which involve finality 
of prior VA decisions and the matter of submission of new and 
material evidence.  Furthermore, it is clear that certain of 
VA's implementing regulations do not apply to this case in 
its present posture.

The Board observes, however, that the Court has recently held 
that 38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   The notice 
provisions found in the VCAA are therefore applicable to both 
issues now on appeal.   
  
The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The veteran's claim of entitlement to service connection for 
degenerative arthritis was initially denied by the RO as not 
well grounded.  See, e.g., the September 1999 supplemental 
statement of the case.  The Board disagreed with this 
characterization in its April 2000 decision [page 13].  In 
any event, it is clear that the former statutory concept of a 
well grounded claim, 38 U.S.C.A. § 5107(a) (West 1991), has 
been eliminated by the VCAA.  

The current standard of review of a decision on its merits is 
as follows.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  
   
Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001)].  On receipt of a claim for 
benefits, including a request to reopen a previously denied 
claim, VA will notify the claimant of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
claimant which information and evidence, if any, that he is 
to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  
See 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

As noted by Judge Ivers in Audy v. Principi, U.S. Vet. App. 
No. 01-1427 (September 25, 2002), the pertinent regulation 
requires that "[w]hen VA receives a complete or 
substantially complete application for benefits, it will 
notify the claimant of any information and medical or lay 
evidence that is necessary to substantiate the claim.  VA 
will inform the claimant which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  Judge Ivers cited 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), and 
noted that in the case before him, as in Quartuccio, "there 
was no evidence in the record that the Secretary ever 
informed the claimant of who is responsible for obtaining the 
evidence necessary to substantiate his claim.  Although the 
veteran may have received all the assistance and notification 
required under pre-VCAA law, the VCAA has imposed additional 
notice obligations on the Secretary, and it is not for the 
Secretary, or this Court, to predict what evidentiary 
development may or may not result from such notice."  While 
single judge decisions carry no precedential weight, they may 
be relied upon for any persuasiveness or reasoning they 
contain.  Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to each of the issues on 
appeal.  

(i.)  Thoracic spine claim

The Board observes that the veteran was informed in the July 
1998 Statement of the Case, the September 1999 and May 2002 
Supplemental Statements of the Case, the April 2000 Board 
decision, the August 2001 Board remand, and a September 2001 
VA letter of the relevant law and regulations and the types 
of evidence that could be submitted by him in support of his 
claim for an increased evaluation for neuritis of the 
thoracic spine.  

Specifically, the RO sent a letter to the veteran, with a 
copy to his attorney, dated September 12, 2001.  This letter 
explained to the veteran that he should furnish VA with the 
name, address, and dates of treatment for any health care 
provider, VA or non-VA, that provided treatment for his 
neuritis of the left thoracic region since March 1998.  It 
was noted that although VA would attempt to get the records 
for the veteran, he was responsible for making sure that the 
records were sent to VA by the private physicians.  The 
veteran was to also complete and return enclosed VA medical 
records release forms so that VA could obtain any outstanding 
medical records.  

Additionally, VA sent the veteran's attorney a letter in 
January 2002 in which he was told about the VCAA and was told 
that, per the August 2001 Board remand, the veteran should 
indicate to VA if he had received any VA or private treatment 
for his neuritis of the left thoracic region since March 
1998.  In the May 2002 Supplemental Statement of the Case, 
the veteran was told that a noncompensable evaluation was 
assigned under Diagnostic Code 5297 unless one rib has been 
removed or two or more ribs have been resected without 
regeneration and that a compensable evaluation could also be 
assigned for mild to moderate neuralgia of an area.  The 
veteran was told that, since there were no residuals of 
neuritis of the thoracic area, a compensable evaluation could 
not be assigned.  

In the opinion of the Board, the various communications 
provided to the veteran and his attorney include information 
that fulfills VA's duty to notify the veteran under the VCAA 
as to what information and evidence is needed to substantiate 
and complete his increased rating claim, to include what 
evidence would be obtained by VA and what was the veteran's 
responsibility.

The above discussion concerning notice addresses contention 
(6) of the veteran's brief to the Court, that VA failed to 
advise the veteran of matters necessary to complete his 
claim.

(ii.)  Arthritis claim

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for 
degenerative arthritis of the back, as discussed above, 
although VA's duty to assist appears to be circumscribed, the 
notice provisions of the VCAA are applicable.  The Court has 
recently held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain to 
VA's duty to notify a claimant who has submitted a complete 
or substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).     

The veteran was informed in a September 2001 VA letter and in 
the May 2002 Supplemental Statement of the Case of the 
relevant law and regulations on new and material evidence and 
on direct and secondary service connection and the types of 
evidence that could be submitted by him in support of his 
claim to reopen.  

The veteran was informed in a separate letter dated September 
12, 2001 that he should provide VA with the name, address, 
and dates of treatment for any health care provider, VA or 
non-VA, that provided treatment for his degenerative 
arthritis due to his service-connected neuritis of the left 
thoracic region.  He was to complete and return enclosed VA 
medical records release forms so that VA could obtain any 
outstanding medical records.  It was noted that while VA 
would attempt to obtain the records noted by the veteran, it 
was his responsibility to insure that the records are sent 
from the private physicians.  

Significantly, the veteran was informed by the RO in the same 
letter that he should provide evidence or opinions from his 
doctors which stated whether the degenerative arthritis was 
aggravated by his service-connected neuritis of the left 
thoracic region.  Such opinion was to include a description 
of the baseline manifestations of the degenerative arthritis 
prior to its being aggravated; a description of the increased 
manifestations which, in the doctor's opinion, were the 
result of aggravation by the service-connected neuritis of 
the left thoracic region; and a medical rationale for the 
doctor's conclusions.  

The May 2002 Supplemental Statement of the Case (SSOC) 
included the law and regulations concerning new and material 
evidence and with respect to both direct and secondary 
service connection  The SSOC indicated that in order to grant 
service connection for degenerative arthritis on a direct 
basis, the following three elements were required: evidence 
of a current disability; evidence of incurrence or 
aggravation of a disease or injury in service, and evidence 
of a nexus, or link, between the in-service injury or disease 
and the current disability.  The veteran was also told that 
there was no evidence of a relationship between degenerative 
arthritis of the back and the veteran's military service and 
no evidence that the veteran's degenerative arthritis was 
related to his service-connected neuritis of the thoracic 
spine region, either of which he needed to provide to warrant 
entitlement to service connection. 

In short appropriate notice under the VCAA was provided to 
the veteran in connection with his claim for service 
connection for arthritis of the back.

It was contended by the veteran's attorney in his January 
2001 Brief [contention (3)] that the VA hearing officer 
failed at the October 1998 hearing to meet the requirements 
under 38 C.F.R. § 3.103(c)(2) to explain the issues fully and 
to suggest the submission of overlooked evidence that would 
be of advantage to the veteran's position.  It is clear that 
this was subsequently done by VA, as described in detail 
above.  The Board observes in passing that the veteran's 
attorney indicated in a letter to VA in May 2001 that he 
understood the evidentiary requirements for service 
connection for degenerative arthritis on a secondary basis 
when he noted that the Hearing Officer should have told the 
veteran during his October 1998 hearing that he should submit 
a doctor's report or statement linking his current arthritis 
to his service-connected neuritis.  In any event, the 
September 12, 2001 letter concerning degenerative arthritis, 
page 3, specifically addressed what was required, to wit, 
medical nexus opinion evidence.  
 
(iii.)  Duty to assist

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  In 
general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA requires VA to provide a 
medical examination when such an examination is necessary to 
make a decision on the claim.  See Pub. L. No. 106-475, § 
3(a) [now codified at 38 U.S.C.A. § 5103A(d) (West Supp. 
2001)].  As discussed above, VA's duty to assist does not 
appear to come into play until new and material evidence has 
been determined to have been submitted.    

The record contains service medical records and post service 
treatment and examination reports related to the issues on 
appeal, including an examination of the veteran's service-
connected thoracic disability in March 2002.  This 
examination was the result of the Board's August 2001 remand.  
The Board believes that the record contains sufficient 
medical evidence with which it may render an informed 
decision on the increased rating issue.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims, including at 
his October 1998 personal hearing at the RO. In its March 
2001 Order, the Court noted that, on remand, the veteran was 
free to submit additional evidence and argument necessary to 
the resolution of his claim.  The veteran's representative 
submitted argument in May 2001.  In its August 2001 remand, 
the Board invited the submission of additional evidence and 
argument. 

The veteran and his counsel have not pointed to any pertinent 
evidence which exists and which has not been associated with 
his VA claims folder.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that to the extent required the 
issues of whether new and material evidence has been 
submitted with respect to service connection for arthritis of 
the back and entitlement to a compensable evaluation for 
service-connected neuritis of the thoracic region have been 
developed in conformity with the spirit of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
issues on appeal.





CONTINUED ON NEXT PAGE


Whether new and material evidence has been received to reopen 
a claim for service connection for arthritis of the back.

Relevant Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  38 U.S.C.A. 
§ 1110 (West 1991 and Supp. 2002); 38 C.F.R. § 3.303 (2001).  

Notwithstanding the lack of a diagnosis of a claimed 
disability during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991 and Supp. 2002); 
38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to or 
is the result of a service-connected disability. See 38 
C.F.R. 3.310(a) (2001); Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Furthermore, service connection may be granted for 
any additional impairment of a non service-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Finality

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. 
§ 5108 (West 1991), VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.   "If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App., 251, 253 (1991).  See also Knightly 
v. Brown, 6 Vet. App. 200 (1994). 

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).
  
According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has further 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  Duran v. Brown, 
7 Vet. App. 216 (1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Factual Background

The "old" evidence

Evidence received by VA prior to August 1993 consists of the 
veteran's service medical records, private medical records 
dated from September 1947 to September 1989, VA treatment 
records dated from October 1979 to September 1989, and VA 
examination reports dated in May 1980 and June 1987.

The veteran's service medical records reveal that he 
complained in October 1943 of pain and tenderness along the 
lumbar back muscles.  He was hospitalized in October and 
November 1943 with a six month history of back pain.  The 
diagnosis was neuritis, multiple, non-alcoholic, chronic, 
moderate, left thoracic region, posteriorly, cause 
undetermined.  Low back complaints were noted in April 1944.  
Intercostal fibrosis was noted on discharge examination in 
December 1945. 

According to a November 1947 medical report from P.N.A., 
M.D., the veteran complained of back pain that radiated into 
his testicles.  According to an August 1979 statement from 
C.S.M., M.D., X-rays showed degenerative changes of the 
lumbosacral spine.  

A claim for entitlement to service connection for arthritis 
of the spine was received by VA in December 1980.  The claim 
was denied by rating decision dated in February 1981 and by a 
Board decision in October 1981.

Degenerative changes in the cervical, thoracic, and lumbar 
regions of the spine were noted in private medical records 
dated in 1986 and 1987 and in a June 1987 VA examination 
report.

An August 1993 rating decision denied entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine, both on a direct basis and as secondary to the 
service-connected neuritis of the left thoracic region.  The 
veteran was notified of the denial later in August 1993.  He 
did not appeal.

The additional evidence

Evidence received by VA after August 1993 includes VA medical 
records and examination reports beginning in December 1989, 
private medical records beginning in August 1991, a 
transcript of the veteran's October 1998 RO hearing, and 
statements by and on behalf of the veteran. 

The evidence received after August 1993 includes additional 
clinical findings of arthritis of the spine.  The veteran 
gave a history on VA examination of the spine in March 1998 
of having injured his low back after jumping out of a plane 
in service with continued low back pain since service.  The 
examiner concluded on VA examination of the spine in March 
1998 that the veteran could have had an initial injury to the 
lumbar spine in service that resulted in at least some of his 
current back problems.

Analysis

As an initial matter, the Board observes that the veteran and 
his attorney have at times alternatively contended that he 
has arthritis of the low back which is directly due to 
service and/or which is secondary to the service-connected 
thoracic spine disability.  As noted above his claim was 
denied as to both theories of entitlement in the August 1993 
rating decision.

In April 2000, the Board remanded this issue in order for the 
RO to readjudicate the claim based on the law and regulations 
governing the reopening of previously finally denied claims.  
In the May 2002 SSOC, the RO misread the Board's remand as 
indicating that new and material evidence had in fact been 
submitted and requesting the RO to readjudicate the claim on 
the merits.  The RO accordingly addressed the arthritis claim 
on a de novo basis.  Although this was incorrect, it amounts 
to harmless error, since it gave the veteran's claim more 
consideration than it deserved.  Cf. Edenfield v. Brown, 8 
Vet. App. 384 (1995).  In any event, the Board is obligated 
by law to determine whether new and material evidence has 
been submitted.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  After reviewing the record, and for reasons 
expressed immediately below, the Board is of the opinion that 
the veteran has submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for arthritis of the spine.  

The VA examiner on spinal evaluation in March 1998 concluded 
that there could be a causal connection between the veteran's 
current back problems and a back injury in service.  This 
nexus opinion is new and material evidence with respect to 
the issue of service connection for arthritis of the back 
because such evidence suggests that the veteran has a current 
spine disability that could be related to his military 
service.  This evidence was not previously of record, it 
bears directly and substantially upon the specific matter 
under consideration, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge, supra.  Therefore, the Board finds that the 
veteran's claim of entitlement to service connection for 
arthritis of the back is reopened. 

As discussed in some detail above, once a claim has been 
reopened, the duty to assist provisions of the VCAA come into 
play.  Although the evidence received since August 1993 is 
new and material, it is not sufficient to allow a decision on 
the merits because the March 1998 opinion suggests the mere 
possibility of a causal connection between at least some of 
the veteran's current back disability and service, rather 
than the probability of a connection; in other words, there 
is no clear nexus opinion as to whether the veteran currently 
has a back disability that is etiologically related to 
service.  Consequently, as noted above, additional 
development will be undertaken on the issue of entitlement to 
service connection for arthritis of the back.

Entitlement to a compensable evaluation for service-connected 
neuritis of the thoracic spine.

The veteran seeks an increased disability rating for service-
connected neuritis of the thoracic region, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5297 [removal of ribs].

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2001). 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Specific schedular criteria

Neuritis of the thoracic region is not covered by a specific 
diagnostic code.  When an unlisted condition is encountered 
it will be permissible to rate it under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  See 38 C.F.R. § 4.20 (2001).  
Coordination of rating with impairment of function will be 
expected in all cases.  See 38 C.F.R. §§ 4.10, 4.21 (2001).

The veteran is currently assigned a noncompensable evaluation 
for his neuritis of the thoracic region under Diagnostic Code 
5297[removal of ribs].  Under Diagnostic Code 5297, a 10 
percent evaluation is warranted when there has been a removal 
of one or a resection of two or more ribs without 
regeneration.  A 20 percent evaluation is warranted when 
there has been a removal of two ribs.  A 30 percent 
evaluation is warranted when there has been a removal of 
three or four ribs.  A 40 percent evaluation is warranted 
when there has been a removal of five or six ribs.  To attain 
the maximum rating of 50 percent, there must have been a 
removal or more than six ribs.  38 C.F.R. § 4.71a, Diagnostic 
Code 5297 (2001).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, can also be rated on a scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See 38 C.F.R. § 
4.123 (2001).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id.

Under Diagnostic Code 8619, neuritis of the thoracic region 
can be rated analogous to paralysis of the long thoracic 
nerve.  Pursuant to this Code, a noncompensable evaluation is 
warranted where there is mild incomplete paralysis of the 
long thoracic nerve.  A 10 percent evaluation is appropriate 
where there is moderate incomplete paralysis of the long 
thoracic nerve.  A 20 percent evaluation is warranted where 
there is severe incomplete paralysis of the long thoracic 
nerve, or where there is complete paralysis of the long 
thoracic nerve manifested by an inability to raise the minor 
arm above the shoulder level or a winged scapula deformity.  
The maximum 30 percent evaluation is warranted where there is 
complete paralysis of the long thoracic nerve manifested by 
an inability to raise the major arm above the shoulder level 
or a winged scapula deformity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8619 (2001).

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2001).

Analysis

As noted by the Board above, the veteran seeks entitlement to 
a compensable disability rating for his service-connected 
neuritis of the thoracic region.  

The Board observes that the veteran's contentions with 
respect to this issue have revolved around development of the 
evidence rather than the merits of his claim.  The 
development of this case, particularly since the Court's 
February 2001 remand, has been addressed in some detail above 
in connection with the Board's discussion of the VCAA.  
Additional concerns of the veteran are addressed immediately 
below.

According to the January 2001 Appellant's Brief, it is 
contended by the veteran's attorney that the March 1998 
neurological examination was inadequate because it failed to 
take important factual material from the claims file into 
account, including radiology and MRI reports conducted in 
April 1998; and that the examiner's notation that there was 
no historical evidence of thoracic neuritis was incorrect 
since the record contains ample evidence of thoracic neuritis 
[contention (4)].  

The Board notes that there is no contention on behalf of the 
veteran that the clinical findings in March 1998 were 
inaccurate.  The examiner's conclusions were based on the 
record at the time of the examination, and he could not be 
expected to base his findings on subsequent evidence, 
including later completed radiology and MRI reports [the 
Board observes in passing that the MRI report in April 1998 
showed a normal thoracic cord].
  
While the examiner in March 1998 might have been incorrect in 
saying that there was no historical record of neuritis of the 
thoracic region, since such had in fact been diagnosed in 
service, there is no medical evidence which indicated that he 
was incorrect in saying that neuritis was not shown on 
physical examination.

The Board is obligated to consider all of the evidence of 
record.  See 38 U.S.C.A. § 7104(a).  The Board will evaluate 
each item of evidence, including the March 1998 examination 
report, in the context of the entire record.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].   
As indicated above, a subsequent VA neurological examination 
was conducted in March 2002, which the veteran has not 
challenged and which the Board will also consider.    

The veteran through counsel further contended that past RO 
and Board adjudications relied on a spinal examination, 
apparently the March 1998 VA examination of the spine, which 
does not appear in the record [contention (5)].  In response 
to this contention, the Board notes that a copy of the March 
1998 spinal examination is in fact on file and has been on 
file since prior to May 1998, since it was referred to in a 
May 1998 RO rating decision.  No evidence has been submitted 
on behalf of the veteran to rebut this finding.  In point of 
fact, the January 2001 Appellant's Brief quoted from the 
March 1998 VA spinal examination, but mistakenly indicated 
that the quote is from the March 1998 VA neurological 
examination, when it noted that the examiner said that "I do 
not find any evidence historically or examination-wise of 
thoracic neuritis."

In short, the Board finds no merit to the veteran's 
contentions.  Any evidence relied upon by the Board in its 
present decision will be clearly identified.

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the service-connected neuritis of the 
thoracic region is most appropriately rated under Diagnostic 
Codes 8619 [paralysis of the long thoracic nerve].  Since 
there is no evidence of removal of a rib, and since the 
veteran has not complained of rib problems, the use of 
Diagnostic Code 5297 involving removal of a rib is not 
appropriate in this case.    


Schedular rating 

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, as noted above where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran was initially awarded entitlement to service 
connection for chronic multiple neuritis by rating action 
dated in December 1947, based on evidence that he had been 
treated in service for neuritis; a noncompensable evaluation 
was assigned.

Although subsequent medical evidence shows arthritis of the 
spine, including of the thoracic spine, this evidence does 
not show neuritis of the thoracic spine.  

It was noted on VA neurological examination in March 1998 
that the veteran's complaints of tingling in his lower 
extremities were the result of degenerative disc disease and 
were not due to service-connected intercostal neuritis.  
Examination was reported to reveal minimal, if any, current 
symptomatology in the left thoracic region, with sensory 
examination normal.  

It was noted on VA examination of the spine in March 1998 
that the veteran denied any specific problems with neuritic 
pain, such as burning or tingling, in the thoracic region.  
The assessment was that the veteran had arthritis of the 
cervical, thoracic, and lumbar spine without evidence of 
specific spinal root or peripheral nerve dysfunction.  An MRI 
of the thoracic spine in April 1998 showed a normal thoracic 
cord.

The veteran testified at a hearing before the RO in October 
1998 that his back pain is and always has been primarily in 
the low back, with radiation into the legs (hearing 
transcript pages 6, 18, 19).  The veteran's spouse also 
testified in support of the veteran's claim.

On VA neurological evaluation in March 2002, which as noted 
above was the result of the Board's August 2001 remand, the 
veteran denied that he currently had neuritis.  Physical 
examination in March 2002 did not show any localized 
tenderness over any of the ribs or intercostal spaces.  
Sensory examination was intact to light touch and pin, and 
there was no motor dysfunction.  The impression was that 
there was no evidence of intercostal neuralgia.

While the Board acknowledges that there was evidence of 
neuritis of the thoracic region in service, see Peyton, 
supra, there is no recent evidence of thoracic neuritis.  It 
is the present level of disability which is of primary 
concern.  See Francisco, supra.  Indeed, there appears to be 
no clinical evidence of neuritis since service, a period of 
over fifty years.  As indicated above, VA examinations in 
March 1998 and March 2002, as well as an MRI in April 1998, 
reveal problems related to low back symptomatology but do not 
show evidence of thoracic radiculopathy or thoracic neuritis.  
The examinations reveal that the veteran's left thoracic 
region is asymptomatic, with sensory examination intact to 
light touch and pin and no motor dysfunction in March 2002.  

The veteran denied symptoms of burning and tingling in the 
thoracic region on examination in March 1998 and denied 
neuritis during the most recent examination in March 2002.  
Even if the veteran does have some pain in the area, as has 
been sometimes contended by and on behalf of the veteran, the 
medical evidence demonstrates that such symptomatology is due 
to arthritis.  See the report of the March 1998 VA spine 
examination.  

In short, there is virtually no evidence, objective or 
subjective, of intercostal neuritis currently.  The findings 
related to neuritis of the thoracic region are indicative of 
no  disability, which results in a noncompensable evaluation 
under 38 C.F.R. § 4.124a, Diagnostic Code 8619.  

The Board has also given consideration to rating the 
veteran's service-connected thoracic disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5291 [limitation of motion, 
dorsal spine].  In this case, however, there is no evidence 
of limitation of motion of the thoracic spine due to thoracic 
neuritis. 

Although it was contended on behalf of the veteran in the 
January 2001 Appellant's Brief that the March 1998 
neurological examination was inadequate and inaccurate, and 
that VA relied upon a spinal examination that is not on file, 
the Board has addressed those arguments previously.  It was 
also contended in the January 2001 Brief that the March 1998 
spinal examination quotes a statement by the veteran, which 
is cited by the Board in its April 2000 action, that is 
totally inconsistent with his other statements of record and 
that the statement is couched in medical terms, which the 
veteran is not competent to make.  Although the veteran's 
specific statement is not quoted in the Brief, it is probably 
the notation that the veteran said that he did not have any 
thoracic neuritis or neuritis type pain, since this is the 
statement in which the veteran talks in medical terms.  The 
Board wishes to make it clear that the veteran's March 1998 
statement is not specifically relied on in determining the 
correct rating for the veteran's service-connected neuritis.  
It is now well-established that a lay person without medical 
training, such as the veteran, is not competent to opine on 
medical matters such as diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(2) ["competent lay evidence" means any evidence 
not requiring specialized education, training or experience].  

However, the veteran is competent to describe symptomatology, 
and it appears that the examiner was merely rephrasing the 
veteran's report of no pain in the thoracic area.  
Additionally, there is no evidence that the veteran's 
statement affected the accuracy of the clinical findings in 
March 1998.  Finally, contrary to allegations made on his 
behalf, the veteran's March 1998 statement, if indeed he made 
it,  appears to be generally consistent with other statements 
made by the veteran, including at his hearing and at the most 
recent VA examination in March 2002, to the effect that his 
thoracic neuritis was not giving him problems.  As noted 
above, the veteran is competent to describe his 
symptomatology.  

DeLuca considerations

The Board notes that in DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995), the Court held that it was improper to assign a 
particular disability rating where the examination merely 
recorded the veteran's range of motion at the time without 
considering his functional loss.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Additionally, 38 C.F.R. §§ 4.40 and 
4.45 require the Board to consider pain, swelling, weakness, 
and excess fatigability when demonstrating the appropriate 
evaluation for the veteran's disability.  

However, the Board finds that without symptomatology of 
limitation of motion secondary to neuritis of the left 
thoracic region, there can be no basis on which to establish 
an increased disability evaluation pursuant to 38 C.F.R. §§ 
4.40, 4.45 and DeLuca, because there is no additional 
functional loss.  Moreover, according to the medical reports, 
there also appears to be no pain attributable to the service-
connected thoracic neuritis. 

The Board observes that although the RO cited 38 C.F.R. 
§ 3.321(b)(1), concerning extraschedular ratings, on page 4 
of the May 2002 SSOC, it did not actually consider the matter 
of entitlement to an extraschedular rating.  In the absence 
of such RO consideration, the Board is without jurisdiction 
and will not address the matter of referral for an 
extraschedular rating.  See VAOPGCPREC 6-96 (August 16, 
1996); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Board consideration, moreover, would be prejudicial 
to the veteran, since he has not had the opportunity to 
submit evidence or argument on the matter.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993)   

In short, for reasons and based expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected thoracic neuritis.  The 
benefit sought on appeal is denied.
 


ORDER

The claim of service connection for arthritis of the back is 
reopened; to this extent, the appeal is granted.

A compensable evaluation for service-connected neuritis of 
the thoracic region is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

